DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show  
Any structure of the “control mechanism” (The Specifications dated 10/22/2019 clearly states in ¶0029 that the control mechanism is not shown in the figures; no new matter should be entered in correction to this objection)
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

MPEP 2164.01(a) and WANDS factors:
 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
 
In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
 
Claims 1 & 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 & 7 present limitations related to a “control mechanism”, to which upon a review of the Specifications filed 10/22/2019, the Examiner was unable to locate subject matter to shed light upon the actual make-up of what the control mechanism is supposed to be, be it a mechanical element or an electrical element, where the element is located, and how the supposed element would be able to perform the functions claimed in claims 1 & 7, leading to undue experimentation and breaching factors (F) and (H) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 & 7 recite the limitation associated with a “control mechanism”, to which upon a review of the Specifications dated 10/22/2019, the Examiner was unable to locate what the “control mechanism” is supposed to represent as an element; in fact, the Specifications outline in ¶0029 that the control mechanism is not shown in the figures, leading the Examiner to question what exactly the control mechanism is, where it would be located, if it is a mechanical element or an electrical element, all which would shed some light upon how the control mechanism is performing such limitations present in claims 1 & 7. For examination purposes, the Examiner is giving the element the broadest reasonable interpretation as the control mechanism is to be any mechanism used in any form of control. All dependent claims are similarly rejected for being dependent from a rejected claim.

	Claims 1, 6, 7, & 9 recite the limitation of “a regulating fan”, which is unclear as the Applicant has not given a special definition to what a regulating fan is supposed to be outside of just one of a pair of fans in different modes, as the name given by the Applicant of a “regulating fan” nor the Specifications, detail how or what the fan is to be “regulating”. For examination purposes the regulating fan will be interpreted as any one of a pair of fans.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3, which depends .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control mechanism in claims 1 & 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN105276782), hereinafter referred to as Deng, in view of Kim et al (US 2009/0107167), hereinafter referred to as Kim.

Regarding Claim 1, Deng (CN105276782) shows an air duct machine with switchable air-out directions, comprising: a housing (Fig. 1 – the housing can be seen in Fig. 1 as the structure that encloses all the components); a first fan (4, ¶0051, Fig. 1 – the first fan 4 can operate as an air-out fan in the cooling mode); a second fan (1, Fig. 1); and wherein the first fan and the second fan are both mounted in the housing (Fig. 1), the housing has a first vent (7, Fig. 1) and a second vent (6, Fig. 1), the first vent is disposed on the side of the first fan and the second vent is disposed on the side of the second fan (Fig. 1), and a communicating air channel (Fig. 1 – the communicating air channel is the channel of air that exists between the two fans) is formed between the first vent and the second vent (Fig. 1).
However, Deng lacks showing a control mechanism, in an air-out state of the first vent, the first fan serves as an air-out fan and the second fan serves as a regulating fan, and the control mechanism is configured to control the first fan to supply air to the first vent and to control the second fan to rotate in a direction opposite to a direction in which air is supplied to the second vent, and in an air-out state of the second vent, the second fan serves as an air-out fan and the first fan serves as a regulating fan, the control mechanism is configured to control the second fan to supply air to the second vent and to control the first fan to rotate in a direction opposite to a direction in which air is supplied to the first vent.  
Kim (US 2009/0107167), an indoor air conditioner, is in the same field of endeavor as Deng which is an indoor air conditioner.
Kim teaches a control mechanism (¶0043 – the first and second fans 31 & 35 are both rotated by a motor, in which the fans can rotate with different RPMs, of which the motor controls such RPM), in an air-out state of the first vent (15, Fig. 2/3 – the air-out state of the first vent 15 can be seen in Fig. 3), the first fan (31, Fig. 2/3) serves as an air-out fan and the second fan (35, Fig. 2/3) serves as a regulating fan (Fig. 3, ¶0059 - the first fan 31 has a relatively lower pressure as it blows the air out of the first vent, with the second fan 35 having a relatively higher pressure, which makes it act as a regulating fan), and the control mechanism is configured to control the first fan (31, Fig. 3) to supply air to the first vent (Fig. 3) and to control the second fan (35, Fig. 3) to rotate in a direction opposite to a direction in which air is supplied to the second vent (Fig. 3 – as previously established, control mechanism, or the motor, controls the rotation of the fans, which can control the second fan to rotate in a direction that is opposite to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Kim to provide a control mechanism, in an air-out state of the first vent, the first fan serves as an air-out fan and the second fan serves as a regulating fan, and the control mechanism is configured to control the first fan to supply air to the first vent and to control the second fan to rotate in a direction opposite to a direction in which air is supplied to the second vent, and in an air-out state of the second vent, the second fan serves as an air-out fan and the first fan serves as a regulating fan, the control mechanism is configured to control the second fan to supply air to the second vent and to control the first fan to rotate in a direction opposite to a direction in which air is supplied to the first vent, which would provide an air conditioner that can reduce an airflow resistance and noise (¶0008).

 	Regarding Claim 2, Deng shows wherein the first fan and the second fan are both cross-flow fans (¶0009).  

Regarding Claim 3, Deng shows elements of the claimed invention as stated above in claim 1 including the first fan and the second fan.

	Kim teaches wherein the first fan and the second fan are configured to rotate in the same direction (¶0049, Lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Kim to provide wherein the first fan and the second fan are configured to rotate in the same direction, which would provide an air conditioner that can reduce an airflow resistance and noise (¶0008).

Regarding Claim 4, Deng shows wherein the first vent is located at the lateral side of the housing (Fig. 1), and the second vent is located at the bottom of the housing (Fig. 1).  

Regarding Claim 10, Deng shows an air-conditioning apparatus (Fig. 1), comprising the air duct machine with switchable air-out directions (Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN105276782), hereinafter referred to as Deng, in view of Kim et al (US 2009/0107167), hereinafter referred to as Kim, in further view of Hu (US 2016/0116180).

Regarding Claim 5, the combination of Deng & Kim shows elements of the claimed invention as stated above in claim 1 including a rotational speed of the respective air-out fan (¶0051 - Deng shows the first fan 4 can be an air-out fan).
However, the combination of Deng & Kim lacks showing wherein the range of a rotational speed W1 of the air-out fan is 400r/min-1400r/min.  
Hu (US 2014/0044558), an air conditioning system, is in the same field of endeavor as Deng which is an air conditioning system.
Hu teaches wherein the range of a rotational speed W1 of the motor is 400r/min-1400r/min (¶0043, Lines 1-3 – the rotational speed of the motor is in a range between 300 RPM and 1400 RPM).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deng & Kim to incorporate the teachings of Morioka to provide wherein the range of a rotational speed W1 of the air-out fan is 400r/min-1400r/min, which would provide a high control accuracy by controlling the rotational speed (¶0006, Lines 7-9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN105276782), hereinafter referred to as Deng, in view of Kim et al (US 2009/0107167), hereinafter revered to as Kim.

Regarding Claim 7, Deng (CN105276782) shows a control method of an air duct machine with switchable air-out directions including a housing (Fig. 1 – the housing can be seen in Fig. 1 as the structure that encloses all the components), a first fan (4, ¶0051, Fig. 1 – the first fan 4 can operate as an air-out fan in the cooling mode), a second fan (1, Fig. 1), wherein the first fan and the second fan are both mounted in the housing (Fig. 1), the housing has a first vent (7, Fig. 1) and a second vent (6, Fig. 1), the first vent is disposed on the side of the first fan (Fig. 1) and the second vent is disposed on the side of the second fan (Fig. 1), and a communicating air channel (Fig. 1 – the communicating air channel is the channel of air that exists between the two fans) is formed between the first vent and the second vent (Fig. 1).
However, Deng lacks showing a control mechanism, in an air-out state of the first vent, causing the first fan which serves as an air-out fan to rotate towards a direction in which air is supplied to the first vent, and causing the3Docket No. 525722US Preliminary Amendmentsecond fan which serves as a regulating fan to rotate towards a direction opposite to a direction in which air is supplied to the second vent; and in an air-out state of the second vent, causing the second fan which serves as an air-out fan to rotate towards a direction in which air is supplied to the second vent, and causing the first fan which serves as a regulating fan to rotate towards a direction opposite to a direction in which air is supplied to the first vent.  
Kim (US 2009/0107167), an indoor air conditioner, is in the same field of endeavor as Deng which is an indoor air conditioner.
and in an air-out state of the second vent (16, Fig. 1 – the air-out state of the second vent 16 can be seen in Fig. 2), causing the second fan which serves as an air-out fan to rotate towards a direction in which air is supplied to the second vent (Fig. 2), and causing the first fan which serves as a regulating fan to rotate towards a direction opposite to a direction in which air is supplied to the first vent (Fig. 2, ¶0055 – the second fan 35 has a relatively lower pressure as it blows the air out of the second vent, with the first fan 31 having a relatively higher pressure, which makes it act as a regulating fan; Fig. 2 – as previously established, control mechanism, or the motor, controls the rotation of the fans, which can control the first fan to rotate in a direction that is opposite to a direction in which air is supplied to the first vent, and in this case moves air downward in the opposite direction to when the air is supplied upwardly to the first vent 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Kim to provide a control mechanism, in an air-out state of the first vent, causing the first fan which serves as an air-out fan to rotate towards a direction in which air is supplied to the first vent, and causing the3Docket No. 525722US Preliminary Amendmentsecond fan which serves as a regulating fan to rotate towards a direction opposite to a direction in which air is supplied to the second vent; and in an air-out state of the second vent, causing the second fan which serves as an air-out fan to rotate towards a direction in which air is supplied to the second vent, and causing the first .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN105276782), hereinafter referred to as Deng, in view of Kim et al (US 2009/0107167), hereinafter referred to as Kim, in further view of Hu (US 2016/0116180).

Regarding Claim 8, the combination of Deng & Kim shows elements of the claimed invention as stated above in claim 7 including a rotational speed of the respective air-out fan (¶0051 - Deng shows the first fan 4 can be an air-out fan).
However, the combination of Deng & Kim lacks showing wherein the range of a rotational speed W1 of the air-out fan is 400r/min-1400r/min.  
Hu (US 2014/0044558), an air conditioning system, is in the same field of endeavor as Deng which is an air conditioning system.
Hu teaches wherein the range of a rotational speed W1 of the motor is 400r/min-1400r/min (¶0043, Lines 1-3 – the rotational speed of the motor is in a range between 300 RPM and 1400 RPM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Deng & Kim to incorporate the teachings of Morioka to provide wherein the range of a rotational speed W1 of the air-out fan is 400r/min-1400r/min, which would provide a high control accuracy by controlling the rotational speed (¶0006, Lines 7-9).

Allowable Subject Matter

Claims 6 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762